PER CURIAM:
The judgment of the district court is affirmed.
The district court found “as a matter of fact that Mrs. Breedlove being female did not determine and control the action taken by the Commission. . . . ” Upon consideration of this finding and the full record, we hold that sex was not a factor in the Commission’s employment decision. Any prima facie case of sexual discrimination was adequately rebutted. McDonnell-Douglas Corp. v. Green, 1973, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668.
Affirmed.